Case: 14-10125       Document: 00513106627         Page: 1     Date Filed: 07/07/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 14-10125
                                   Summary Calendar
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                              July 7, 2015
UNITED STATES OF AMERICA,
                                                                            Lyle W. Cayce
                                                                                 Clerk
                                                  Plaintiff - Appellee

v.

SAMUEL QUIROZ VELEZ, also known as Eric,

                                                  Defendant - Appellant


                   Appeals from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:12-CR-121-3


Before JOLLY, BARKSDALE, and OWEN, Circuit Judges.
PER CURIAM: *
       Samuel Quiroz Velez pleaded guilty, pursuant to a written plea
agreement, to conspiracy to possess, with intent to distribute, 50 grams or more
of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B) & 846. In
his plea agreement, Quiroz waived his right to appeal or attack collaterally his
conviction or sentence, and reserved his right to appeal a sentence only based
on: its exceeding the statutory maximum; an arithmetic error at sentencing;


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-10125    Document: 00513106627      Page: 2   Date Filed: 07/07/2015


                                 No. 14-10125

the voluntariness of his guilty plea or the waiver; or ineffective assistance of
counsel. The district court varied downwardly from the Sentencing Guidelines
advisory sentencing range and sentenced Quiroz to, inter alia, 144 months’
imprisonment.
      Consistent with the above emphasized exception to the appeal waiver,
Quiroz contends the waiver is invalid because: he was forced to agree to it in
order to obtain a third point for acceptance of responsibility, pursuant to
Guideline § 3E1.1; and, therefore, he is not barred from claiming that the court
erred in applying a three-level sentencing enhancement under Guideline
§ 3B1.1(b) (enhancing offense level 3 levels if a “manager or supervisor”), and
that his sentence is procedurally and substantively unreasonable.            The
Government responds by invoking the appeal waiver. Whether an appeal
waiver bars an appeal is reviewed de novo. United States v. Keele, 755 F.3d
752, 754 (5th Cir. 2014), cert. denied, 135 S. Ct. 1174 (2015).
      The plea agreement and Quiroz’ statements to the court reflect that he
knowingly and voluntarily agreed to waive his right to appeal. See id. at 754–
56; United States v. Higgins, 739 F.3d 733, 736–37 (5th Cir.), cert. denied, 134
S. Ct. 2319 (2014). And, no evidence supports his claim that he was required
to forgo his right to appeal to obtain a third acceptance point.
      AFFIRMED.




                                        2